Citation Nr: 0605467	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder, from November 16, 2001, 
to September 15, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, from June 1970 to July 1971, and from December 1978 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  


FINDING OF FACT

Since November 16, 2001, a manifestation of the veteran's 
service-connected post-traumatic stress disorder (PTSD) has 
included persistent delusions, which has caused total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD for the period of November 16, 2001 to September 15, 
2005 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Pertinent regulations do not require 
that all cases show all findings specified by the VA's 
Schedule for Rating Disabilities, but that findings 
sufficient to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
claim is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

The RO granted entitlement to service connection for PTSD and 
assigned an initial evaluation of 50 percent, effective 
November 16, 2001.  In October 2005, the RO assigned a 100 
percent evaluation for PTSD, effective September 16, 2005.  
The current appeal therefore addresses only the period of 
November 16, 2001 to September 15, 2005, during which a total 
schedular evaluation is not in effect. 

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.  

VA examination reports and VA treatment records firmly 
establish the veteran has experienced a significant and 
chronic problem with delusions since at least 2001.  VA 
examinations in January 2002 revealed a serious history of 
delusions and hallucinations dating back to 1995.  It was 
noted that these elaborate delusions affected his employment, 
and by January 2001, he had been treated on an in-patient 
basis on five separate occasions.

Although the veteran carries a diagnosis of delusional 
disorder and paranoia in addition to his diagnosis of PTSD, 
the majority of the competent evidence shows that his 
persistent delusions and hallucinations are attributable to 
the diagnosis of PTSD.  A January 2002 VA examination report 
documents the veteran's PTSD as mild in severity, attaching 
the veteran's delusions to a diagnosis of schizophrenia.  
However, the September 2005 VA examination report, on which 
the currently assigned 100 percent rating was based, 
essentially found that the symptoms from the veteran's 
delusional disorder are intertwined with his PTSD symptoms.  
Moreover, in March 2002, the veteran's VA treating 
psychiatrist stated the veteran "has a severe delusional 
disorder totally refractory to [PTSD] medication...Despite a 
high native intelligence...he is totally disabled and cannot 
work...."  As such, the veteran's treatment for his PTSD, 
while curbing some symptoms, adversely affected or caused 
others.  Finally, in April 2004, the same treating 
psychiatrist noted the images and delusions experienced by 
the veteran involve his military service, and that since 
useful activity by the veteran was impossible, the current 
PTSD rating did not "accurately represent the veteran's true 
degree of disability."

As the veteran's persistent delusions and hallucinations are 
a symptom of his PTSD, the Board has resolved reasonable 
doubt in the veteran's favor regarding the degree of 
disability and finds that the veteran's PTSD more nearly 
approximates the criteria for a 100 percent rating during the 
period of November 16, 2001 to September 15, 2005.

The granting of the claim obviates the need for further 
development pursuant to VA's duty to notify and assist.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  


ORDER

An initial 100 percent evaluation for PTSD for the period of 
November 16, 2001 to September 15, 2005 is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


